DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of claims 1-19 in the reply filed on 01/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gardiner (US20170225445).

In reference to claim 1:
Gardiner discloses a method of additive manufacturing (abstract), the method comprising:
forming a corrugated layer of material using a three-dimensional (3D) printer (paras 0058-0059; Fig. 5), wherein the corrugated layer has a thickness, a length, a width, and a height (Fig. 1),
wherein the corrugated layer has a cross-sectional area defined by the thickness and width at any given point along the length of the corrugated layer (Fig. 1), and
wherein the corrugated layer varies in height along the length of the corrugated layer, and wherein the height of the corrugated layer at a position along the length of the corrugated layer is greater than the height of a planar layer that can be formed using the 3D printer having the same thickness and width as the corrugated layer (Fig. 5).

In reference to claim 2:
In addition to the discussion of claim 1, above, Gardiner further discloses wherein the cross-sectional area of the corrugated layer is substantially constant along the length of the corrugated layer (para 0053).

In reference to claim 3:
In addition to the discussion of claim 1, above, Gardiner further discloses wherein the cross-sectional area of the corrugated layer varies along the length of the corrugated layer (paras 0058-0059).

In reference to claim 4:


In reference to claim 5:
In addition to the discussion of claim 1, above, Gardiner further discloses further comprising forming a first transition layer of material using the 3D printer, wherein the first transition layer has a thickness, a length, a width, and a height (Fig. 5 second layer from the bottom),
wherein the first transition layer of material has a cross-sectional area defined by the thickness and the width of the first transition layer at any given point along the length of the first transition layer,
wherein the height of the first transition layer varies along the length of the first transition layer (Fig. 5 second layer from the bottom),
wherein the height of the first transition layer at a position along the length of the first transition layer is greater than the height of a planar layer that can be formed using the 3D printer having the same thickness and width as the first transition layer (Fig. 5 second layer from the bottom), and
wherein the height of the first transition layer is less than the height of the corrugated layer when measured at the same position along the length of the first transition layer and the corrugated layer (Fig. 5 second layer from the bottom).

In reference to claim 6:
In addition to the discussion of claim 5, above, Gardiner further discloses wherein the first transition layer is adjacent to the corrugated layer (Fig. 5 second layer and third layer from the bottom).

In reference to claim 7:

wherein the second transition layer of material has a cross-sectional area defined by the thickness and the width of the second transition layer at any given point along the length of the second transition layer (Fig. 5 third layer from the bottom),
wherein the height of the second transition layer varies along the length of the second transition layer (Fig. 5 third layer from the bottom),
wherein the height of the second transition layer at a position along the length of the second transition layer is greater than the height of a planar layer that can be formed using the 3D printer having the same thickness and width as the second transition layer (Fig. 5 third layer from the bottom),
wherein the height of the second transition layer is less than the height of the corrugated layer when measured at the same position along the length of the first transition layer and the corrugated layer (Fig. 5 third layer from the bottom), and
wherein the height of the second transition layer is greater than the height of the first transition layer when measured at the same position along the length of the second transition layer and the first transition layer (Fig. 5 second layer and third layer from the bottom).

In reference to claim 8:
In addition to the discussion of claim 7, above, Gardiner further discloses wherein the first transition layer is adjacent to the second transition layer (Fig. 5 second layer and third layer from the bottom).

In reference to claim 9:


In reference to claim 10:
In addition to the discussion of claim 5, above, Gardiner further discloses wherein the step of forming the first transition layer comprises depositing material on a corrugation form (Fig. 5 first and second layer from the bottom),
wherein the corrugation form has a height, length, width, and thickness (Fig. 5 first layer from the bottom),
wherein the corrugation form has a cross-sectional area defined by the width and thickness of the corrugation form (Fig. 5 first layer from the bottom),
wherein the corrugation form varies in height along the length of the corrugation form, and wherein the variation in height along the length of the corrugation form is substantially the same as the variation in height along the length of the first transition layer  (Fig. 5 first and second layers from the bottom).

In reference to claim 11:
In addition to the discussion of claim 5, above, Gardiner further discloses wherein the cross-sectional area of the first transition layer is substantially constant along the length of the first transition layer (para 0053).

In reference to claim 12:


In reference to claim 13:
In addition to the discussion of claim 5, above, Gardiner further discloses wherein the cross-sectional area of the second transition layer is substantially constant along the length of the second transition layer (para 0053).

In reference to claim 14:
In addition to the discussion of claim 5, above, Gardiner further discloses wherein the cross-sectional area of the second transition layer varies along the length of the second transition layer (paras 0058-0059).

In reference to claim 15:
In addition to the discussion of claim 5, above, Gardiner further discloses wherein the first transition layer is comprised of planar layers  (Fig. 7).

In reference to claim 16:
In addition to the discussion of claim 5, above, Gardiner further discloses wherein the second transition layer is comprised of planar layers (Fig. 7).

In reference to claim 17:


In reference to claim 19:
In addition to the discussion of claim 1, above, Gardiner further discloses wherein the method of additive manufacturing is fused filament fabrication (paras 0002, 0039; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner as applied to claim 10, above, and further in view of Chakraborty (Extruder path generation for Curved Layer Fused Deposition Modeling).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745